Citation Nr: 0127215	
Decision Date: 12/12/01    Archive Date: 12/19/01	

DOCKET NO.  00-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to May 1, 1997, for 
the award of additional compensation based on dependency of a 
spouse and children.  


REPRESENTATION

Appellant represented by:	Clifford L. Harrison, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to September 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO) granting the veteran additional compensation for his 
spouse retroactive to May 1, 1997, based on a claim received 
from the veteran in April 1998.  

In September 2001, the veteran appeared before the 
undersigned member of the Board at the RO and proffered 
testimony in support of his claim.  A transcript of the 
veteran's testimony has been associated with the claims file.  
At this hearing the veteran submitted additional evidence 
pertaining to his claim directly to the Board.  This evidence 
has not been previously considered by the RO; however, the 
appellant during the September 2001 hearing waived such 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2001).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran's combined service-connected disability 
rating is 40 percent, effective from January 27, 1965.  

3.  In October 1978 the law was changed to provide additional 
benefits for dependents of veterans with disabilities rated 
30 percent or more.

4.  In April 1998 the veteran submitted his initial claim for 
additional compensation for his spouse to whom he was married 
in May 1964; a claim for additional compensation for three 
children, the youngest born in January 1970, was received in 
June 1998.  

5.  Payment of additional compensation benefit for the 
veteran's spouse was awarded for May 1, 1997.   


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 1997, 
for additional compensation based on dependency have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103(a), 5107, 5110, 5111 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.114, 3.151, 
3.400(p), 3.401(b) (2001); 66 Fed. Reg. 45, 620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter VCAA).  In this regard, by 
virtue of the statement of the case issued during the 
pendency of this appeal the veteran was given notice of the 
information that would be necessary to substantiate a claim 
for an earlier effective date for additional compensation 
benefits for the veteran's dependents.  The veteran has 
submitted additional documents and has provided argument.  
Moreover, the veteran proffered testimony at a personal 
hearing in support of his claim.  There are no indications 
that there are any additional documents available that are 
relevant.  Therefore, the Board concludes that the VA has 
complied with the VCAA.  


Factual Background

Following his separation from service the veteran applied for 
and was granted service connection in April 1965 for 
residuals of a wound to Muscle Group XVII with the assignment 
of a 20 percent rating and for residuals of a lumbosacral 
strain with the assignment of a 20 percent rating.  The 
combined disability rating was 40 percent.  This rating has 
remained in effect since that time.  

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.  Prior to the enactment of this legislation a 
combined disability rating of not less than 50 percent was 
required for entitlement to additional compensation for 
dependents.  See 38 U.S.C.A. § 315 (1976).  

On April 13, 1998, the RO received a VA Form 21-686C, 
Declaration of Status of Dependents.  The veteran reported 
being married to his present spouse since May 1964.  

In May 1998 the RO amended the veteran's disability 
compensation to include additional benefits for his spouse, 
and assigned an effective date from May 1, 1997.  

In June 1998 the veteran submitted a further Declaration of 
Status of Dependents form in which he claimed, in addition to 
his spouse, his three children as dependents.  Copies of his 
children's birth certificates were also submitted and show 
that his children were born between November 1965 and 
February 1970 with the youngest child being born in January 
1970.  

In September 2001 a hearing was held before the undersigned 
traveling member of the Board.  The veteran essentially 
acknowledged that at the time he was initially granted 
service connection for residuals of inservice injuries and 
assigned disability compensation he was not eligible for 
additional compensation because he was rated at only 40 
percent.  He argued that he was never notified of the October 
1978 change in the law making him eligible for additional 
compensation for dependents.  He said that he first became 
aware of his eligibility for additional compensation for 
dependents in 1998 in the course of discussions with a 
representative of the Virginia State Office of Veterans 
Affairs.  At this hearing the veteran submitted into evidence 
copies of correspondence initiated by the Virginia Department 
of Veterans Affairs.  This correspondence included a 
statement in support of claim in which VA was requested to 
provide a copy of "the earliest letter in his C-file in which 
you state he was informed on (sic) additional benefits for 
dependents."  A subsequent letter to the veteran informs him 
that a representative of the Virginia Department of Veterans 
Affairs, apparently on inspection of the veteran's C-file, 
saw "nothing in the file to prove you were ever notified."  

Analysis

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  
Effective October 1, 1978, Pub. L. No. 95-479 provided that 
additional compensation would be payable to veterans with a 
combined disability evaluation of 30 percent or more for 
their dependents.  38 U.S.C.A. § 1115.  

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.114(a)(3).  Regardless of VA regulations concerning 
effective dates of awards, payment of monetary benefits based 
on original, reopened, or increased awards of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  Under this provision, increased compensation 
because of an added dependent is considered an increased 
award.  38 C.F.R. § 3.31.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there was no duty created by either 
Public Law 95-479 or 38 U.S.C.A. § 1115 to notify potential 
beneficiaries of the change which would permit the payment of 
additional compensation benefits for dependents where a 
veteran's combined service-connected disability rating was 30 
percent.  Gold v. Brown, 7 Vet. App. 315, 318 (1995).  In 
Gold at 320, the Court went on to hold that the veteran was 
only entitled to a retroactive dependency allowance for no 
more than one year preceding the filing of his application as 
provided for in 38 U.S.C.A. § 5110.  

"Claim-Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2001).  Any communication or action, indicating an 
intent to apply for one or more benefits under the law 
administered by VA, from a claimant may be considered an 
informal claim.  Such informal claims must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

Communications from the veteran prior to his April 1998 claim 
do not contain any reference to a spouse and/or dependent 
children and/or convey any intent on the part of the veteran 
to file a claim for additional benefits for his dependent 
spouse and/or children.  Indeed, in his original 1961 claim, 
he reported that he was divorced.  

In applying the Court's analysis in Gold to the facts found 
in the present appeal, the veteran's initial 
claim/application for benefits was received in April 1998 and 
the earliest effect date that could be awarded for payment of 
additional compensation for the veteran's eligible dependents 
would be May 1, 1997, on the basis that this is the first day 
of the month following the month which precedes the filing of 
the veteran's application by one year.  This is the date 
assigned by the RO for the award of additional dependency 
compensation for the veteran's spouse.  

Since the claim has been reviewed at the request of the 
claimant more than one year after the effective date of the 
law and benefits may be authorized for only a period of one 
year prior to the date of receipt of such request and the 
record indicates the veteran has been married to his current 
spouse since 1964, the Board concludes that payment of 
additional disability compensation benefits on account of a 
dependent spouse earlier than May 1, 1997, is not warranted.  

Additionally, disability compensation benefits for the 
veteran's children in view of their current ages as of May 
1997 are also not warranted.  See 38 C.F.R. § 3.57 (2001).  
Furthermore, because there is no evidence indicating the 
veteran filed a claim for additional compensation for his 
children prior to June 1998, retroactive benefits during the 
period the veteran's children could have been recognized by 
VA pursuant to the provisions of 38 C.F.R. § 3.57, are also 
not warranted.  

While the veteran has argued that VA failed to notify him of 
Public Law 95-479, the relevant statutory and regulatory 
criteria do not provide for an earlier effective date in 
those situations where there is no awareness of the 
legislative change.  While it is unfortunate that the veteran 
did not learn of the changes brought about by Public Law 95-
479 until many years after its enactment, the Court, citing 
to an opinion from the Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  Furthermore, the VA is under no 
legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
Hill v. Derwinski, 2 Vet. App. 451 (1991), Lyman v. Brown, 
5 Vet. App. 194 (1993).  

The Board notes the veteran and his representative cite to 
the decision of the Court in Blount v. West, 11 Vet. App. 34 
(1998) and essentially assert that the holding in this case 
is controlling here.  However, in the Blount case, the Court 
indicated that it was inclined t hold (1) in 1978, after the 
enactment of Public Law No. 95-479, VA was obliged under 
38 U.S.C.A. § 241(2) (presently codified at 38 U.S.C.A. 
§ 7722(c)) to inform the appellant and all persons then in 
receipt of VA nonservice-connected death pension of the 
availability of the new basis for dependency and indemnity 
compensation (DIC) and that VA did not do so here (in the 
Blount case); (2) that even if VA were not statutorily 
obligated to so inform the appellant and others, VA's not 
doing so, while at the same time informing similarly situated 
potential beneficiaries of new entitlements enacted in the 
same Public Law, appears to lack a rational basis for just 
such disparate treatment.  However, the Court did not reach 
any definite holding which would have had the effect if 
overruling the decision in Gold v. Brown, 7 Vet. App. 315 
(1995).

Conversely, in this case, the appellant was not in receipt of 
any VA death pension benefits and there is no evidence that 
he was treated in a disparate manner from similarly situated 
potential beneficiaries.  

The Board has carefully considered the veteran's testimony 
and is sympathetic to his concerns.  However, the fact that 
the veteran was not informed of the changes in the law, while 
regrettable, does not provide a basis for an allowance of his 
appeal.  In sum, entitlement to an earlier effective date for 
payment of additional compensation based on dependency of a 
spouse and children is not warranted.  

When, after considering all the evidence of record, there is 
an approximate balance of positive and negative evidence as 
to a material issue, VA shall give the claimant the benefit 
of the doubt.  38 U.S.C.A. § 5107.  In reaching this 
decision, it is the judgment of the Board that the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.

ORDER

The appeal is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

